
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.20(b)



GRAPHIC [g588573.jpg]

GRAPHIC [g818946.jpg]


Non-Employee Directors—Compensatory Arrangements and Stock Ownership Guidelines


A.    Compensatory Arrangements

        The following compensatory arrangements for directors of Advance
America, Cash Advance Centers, Inc. (the "Company") shall become effective as of
January 1, 2012. For purposes of these arrangements, the term "non-employee
director" shall mean any director, other than the Chairman of the Board, who is
not a full-time employee of the Company.

        As of January 1, 2012, each non-employee director shall be entitled to
the following:

1.An annual cash retainer(1) of $60,000 for Board service.

2.An annual cash payment of $25,000 on April 1st of each year.

3.Additional annual cash retainer(1) for Board committee service as follows:

Position
  Amount  

Chair of the Audit Committee

  $ 24,000  

Other Members of the Audit Committee

  $ 12,000  

Chair of the Compensation Committee

  $ 20,000  

Other Members of the Compensation Committee

  $ 10,000  

Chair of the Industry Relations Committee

  $ 20,000  

Other Members of the Industry Relations Committee

  $ 10,000  

Chair of the Nominating and Corporate Governance Committee

  $ 10,000  

Other Members of the Nominating and Corporate Governance Committee

  $ 5,000  

4.For each non-employee director who first joins the Board on or after
January 1, 2011, an initial grant of $30,000 of the Company's common stock
("Initial Equity Grant"), effective as of the date on which such non-employee
director first joins the Board.(2)

   

--------------------------------------------------------------------------------

(1)All cash retainer fees shall be paid quarterly in advance at the beginning of
each quarter. Non-employee directors may voluntarily elect to be paid all or a
portion of Board/Committee retainers in the Company's common stock, in which
case the number of shares to be issued will be based upon the closing price of
the Company's common stock on the New York Stock Exchange (or other applicable
exchange or quotation system) on the last day of the applicable quarter, or the
next trading day if the Company's common stock is not traded on the last date of
the quarter; provided, however, that the Company will not issue fractional
shares. Shares of common stock issued in lieu of cash retainers will be issued
in the month immediately succeeding the end of the quarter. Example: If the
non-employee director elects to receive $22,000 in quarterly retainers in the
Company's common stock and the closing price of the Company's common stock on
the last day of the quarter is $7.00 per share, the non-employee director would
receive 3,142 shares of the Company's common stock ($22,000 divided by $7.00 per
share = 3,142.86 shares, with any and all fractional shares disregarded).

(2)The Initial Equity Grant shall vest over three equal annual installments
beginning on the first anniversary of the date of grant. The number of shares to
be issued shall be based upon the closing price of the Company's common stock on
the New York Stock Exchange (or other applicable exchange or quotation system)
on the date of the non-employee's initial appointment or election to the Board
(the "Appointment Date"), or the next trading day if the Company's common stock
is not traded on the Appointment Date; provided, however, that the Company will
not issue fractional shares of the Company's common stock. See Example in
footnote 1.

--------------------------------------------------------------------------------



5.$1,000 per meeting for each meeting of a special committee authorized by the
Company's Board of Directors.

B.    Stock Ownership Guidelines

1.Guidelines.    The Board of Directors believes that non-employee directors
should own and hold common stock of the Company to further align their interests
and actions with the interests of the Company's stockholders. Under the
Company's Stock Ownership Guidelines, non-employee directors will be required to
own at least 30,000 shares or $100,000 worth of the Company's common stock
effective as of the later of: (i) December 31, 2015; or (ii) the end of the
fifth full year after the non-employee director was first elected or appointed
to the Company's Board of Directors. In the case of a stock split, reverse stock
split, stock dividend or other similar change in the Company's capitalization,
the Nominating and Corporate Governance Committee will evaluate whether to
adjust the Stock Ownership Guidelines.

2.Eligible Stock.    Stock that counts toward the satisfaction of these Stock
Ownership Guidelines includes: (i) stock acquired pursuant to the Company's 2004
Omnibus Equity Plan; (ii) stock purchased in an open market or private
transaction; and (iii) stock beneficially owned in a trust, by a spouse and/or
minor children.

3.Exceptions.    There may be instances where these Stock Ownership Guidelines
would place a severe hardship on a non-employee director. In such instances, the
Nominating and Corporate Governance Committee will make the final decision as to
developing an alternative stock ownership guideline for the non-employee
director that reflects both the intention of these Stock Ownership Guidelines
and the personal circumstances of the non-employee director.

--------------------------------------------------------------------------------







QuickLinks


Exhibit 10.20(b)



Non-Employee Directors—Compensatory Arrangements and Stock Ownership Guidelines
